Citation Nr: 1605185	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to ionizing radiation.

2.  Entitlement to service connection for an esophageal disability, claimed as Barrett's esophagus, to include as due to ionizing radiation.

3.  Entitlement to service connection for hypertension, to include as due to ionizing radiation.

4.  Entitlement to service connection for asthma, to include as due to ionizing radiation.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected right lung sarcoidosis.



REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956 and from September 1956 to October 1973.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in May 2015, when it was remanded by another Veterans Law Judge (VLJ) to schedule a Board hearing.  In November 2015, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  (The Veteran's agent was not present at the hearing; on the record at the hearing, the Veteran elected to proceed in his agent's absence.)  The records was held open for 60 days after the hearing in order to afford the Veteran an opportunity to submit additional evidence, and he waived initial AOJ review of such evidence.  Additional evidence was received in January 2016 and has been reviewed by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and asthma and a rating in excess of 30 percent for right lung sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes disease first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation therein. 

2.  The Veteran's esophageal disability first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation therein.

CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by the Veteran's active duty service, to include exposure to ionizing radiation, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).

2.  Esophageal disability was not incurred in or aggravated by the Veteran's active duty service, to include exposure to ionizing radiation, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards. 

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges that a notation on a June 1970 medical examination report suggests that some of the Veteran's STRs may have been lost, and thus his STRs may not be complete.  However, the Board notes that there is documentation in the file that all available STRs were provided by the National Personnel Records Center, thus further efforts to develop any additional STRs, to the extent that any STRs are missing, would be futile.  In any event, the Board notes that neither the Veteran nor his agent have asserted that the Veteran's diabetes or esophageal disability first manifested in service or are related to any incident in service (other than radiation exposure).  (See, e.g., August 2010 correspondence (noting diagnosis of Barrett's esophagus in 1999 and of diabetes in approximately 2006).  The Board is mindful that, in a case such as this, where some or all of the Veteran's service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Board acknowledges that VA medical nexus opinions were not obtained in these matters, but finds that examinations are not required in order to make a final adjudication.  As is discussed in more detail below, diabetes and (non-cancerous) esophageal disability are not among the listed diseases that may be presumptively service-connected if manifested in a radiation-exposed veteran, 38 C.F.R. § 3.309(d), nor are they radiogenic diseases, 38 C.F.R. § 3.311(b)(2).  The Veteran has not cited or submitted any competent scientific or medical evidence that they are radiogenic diseases.  38 C.F.R. § 3.311(b)(4)).  There is other indication (or assertion) in the record that diabetes or esophageal disability were manifested in, or are otherwise directly related to, the Veteran's service.  Consequently, VA medical opinions to address the possibility of such etiologies are not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include diabetes) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  A disability that is not chronic may be service connected if seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain diseases for which presumptive service connection may be granted if they are manifested in a Veteran who participated in a radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  If a claim is based on a disease other than one of those listed in § 3.311, VA shall consider the claim under the preceding provisions provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Finally, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran contends that his diabetes and esophageal disability are the result of exposure to ionizing radiation incurred while assigned to Johnston Island Air Force Base during OPERATION HARDTACK I.  The Veteran has provided service personnel records indicating that he participated in a radiation-risk activity as contended.  For the purpose of this decision, exposure to ionizing radiation in service is conceded.  

However, neither diabetes nor esophageal disability are among the listed diseases that may be presumptively service-connected if manifested in a radiation-exposed veteran.  Consequently, service connection for either disability on a presumptive basis as a disease specific to radiation-exposed veterans is not warranted.  In addition, neither disability is deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  The Veteran has neither submitted, nor cited, any competent scientific or medical evidence that diabetes or (non-cancerous) esophageal disability is a radiogenic disease.  Since the disabilities at issue are neither radiogenic diseases, as enumerated in the regulation or as shown by competent scientific or medical evidence, consideration of service connection under 38 C.F.R. § 3.311 is not warranted.

With respect to entitlement based on a theory of direct service connection due to radiation exposure (under 38 C.F.R. § 3.303(d)), the Board acknowledges that Veteran is competent to report his in-service experiences and symptoms/diagnoses capable of lay observation/report.  However, the etiology of the Veteran's diabetes and esophageal disability is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 452 (2007) (noting that some disabilities are not "capable of lay diagnosis").  The Veteran is a layperson, and does not profess to have any medical expertise.  As discussed above, there is no competent scientific or medical evidence of record to support the Veteran's contention that diabetes or (non-cancerous) esophageal disability are the result of exposure to ionizing radiation during active service.  Therefore, the Board finds that service connection under 38 C.F.R. § 3.303(d) is not warranted on such basis. 

[The Board acknowledges the Veteran's contention that diagnostic testing has revealed pre-cancerous nodules related to his Barrett's esophagus and his concern that his health may deteriorate in the future as a result of his radiation exposure during service.  (See August 2010 and August 2013 correspondence).  (While the medical evidence of record does not confirm the Veteran's report of pre-cancerous nodules (see February 1997 laboratory findings following esophagogastroduodenoscopy (noting incomplete intestinal metaplasia consistent with Barrett's esophagus) and April 2009 endoscopic biopsy results (noting squamous metaplasia of the lungs)), the Board notes that he is competent to report a medical diagnosis provided by a doctor or other medical professional.)  The Board notes that esophageal cancer is a listed radiogenic disease.  If the nature of the Veteran's esophageal disability should change, evidence that he has developed esophageal cancer could be a basis for reopening his claim, which would then require development regarding the further requirements for establishing service connection.]

The Board has also considered whether service connection for diabetes or esophageal disability may be established on a direct basis, unrelated to radiation exposure.  In the present case, the Veteran's STRs do not show, nor does the Veteran assert, that diabetes or esophageal disability, or symptoms thereof, manifested during the Veteran's active service (or, in the case of diabetes, within the first postservice year.)  As regards the Veteran's diabetes, laboratory assessment on in-service examinations were negative for any findings related to diabetes, and, as noted above, the Veteran stated that his diabetes was first diagnosed approximately three decades after separation from active service.  As regards the Veteran's esophageal disability, the Board notes that February 1997 diagnostic examination indicated that his Barrett's esophagus was consistent with chronic gastroesophageal reflux disease (GERD), and also diagnosed a non-inflamed hiatal hernia and mild antral gastritis.  The Veteran's STRs are silent for any esophageal (or gastrointestinal) complaints, and the Veteran has not alleged that any esophageal (or gastrointestinal) symptoms first manifested during active service.  (The Board notes that the diagnosed esophageal and gastrointestinal disabilities are not chronic diseases subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.)  Consequently, the Board finds that entitlement to service connection for diabetes or esophageal disability on a direct (radiation unrelated) basis is not warranted.

In light of the foregoing, the preponderance of the evidence is against the claims of service connection for diabetes and esophageal disability and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for esophageal disability is denied.


REMAND

Hypertension

At the November 2015 Board hearing, the Veteran stated that he recently learned that post-service treatment records from 1973 that he thought had been destroyed may still be available.  In his January 2016 submission, he noted that despite numerous requests, he had not been able to obtain the records.  These records are critical to his claim, as they purportedly document treatment for hypertension within one year after separation from service (i.e., within the presumptive period for chronic diseases enumerated in 38 C.F.R. § 3.309).  Given the critical nature of these records to the success of the Veteran's claim and the possibility, raised elsewhere in the record, that (as records now in the custody of CHAMPVA) they may be presumptively of record, the Board finds that remand is warranted to assist the Veteran in obtaining his 1973 treatment records.

Asthma

The Veteran has asserted that his asthma is related, on a secondary basis, to his service-connected right lung sarcoidosis.  The Board finds that the facts in this matter meet the low threshold to trigger the Secretary's duty to assist by providing medical examinations.  Therefore, the Board must remand this matter for a VA examination to address the question of whether it is as likely as not that the Veteran has asthma related to his service-connected right lung sarcoidosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that the August 2010 VCAA notice letter did not contain notice on what was needed to substantiate a claim seeking secondary service connection.  Accordingly, such notice is needed on remand.

Right Lung Sarcoidosis

At the November 2015 Board hearing, the Veteran stated that he receives regular private treatment, to include pulmonary function tests (PFTs), for his right lung sarcoidosis.  The latest private records current of record date from 2010, and the VA examination dates from 2011.  In January 2016 the Veteran submitted updated pulmonary function test (PFT) results from 2010 to November 2015, although he did not submit any related treatment records/physician notes.  Records of treatment for service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and remand is required to obtain the identified private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice under the VCAA with respect to his claim of secondary service connection for asthma.  He should have opportunity to respond. 

2.  Arrange for exhaustive development to obtain any records of medical treatment for hypertension in 1973 when he was living in Wichita Falls, Texas, to include CHAMPUS records (that may have been transferred to CHAMPVA), including treatment at Sheppard AFB, Texas.  Ask the Veteran asked to provide authorizations for VA to obtain the identified records, if necessary, and for any information he has obtained regarding the location of these records.  Search any VA and/or federal facilities where such records may be.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  Note the scope of the search must be noted in the record.  Notify the Veteran if any records he identified are not received. 
  
3.  Ask the Veteran to identify all providers of treatment he has received for his right lung sarcoidosis and provide authorizations for VA to obtain records of any such private treatment, including all treatment records (doctor's notes, etc.) from Pulmonary Physicians of Oklahoma City, 3366 N.W. Expressway Bldg. D, Suite 660, Oklahoma City, OK  73112 from 2010 to the present.   Secure for the record copies of complete clinical records of the identified treatment.  Notify the Veteran if any records he identified are not received. 

4.  After the development in instruction 3 is completed, arrange for a respiratory examination of the Veteran to determine the likely etiology of his asthma.  Based on a review of the entire record, examination of the Veteran, and any tests and studies deemed necessary, the examiner should opine as to:

a. whether the Veteran's current asthma is at least as likely as not (a 50 percent or better probability) related to his active duty service; and
b. whether the Veteran's current asthma is at least as likely as not (a 50 percent or better probability) caused by his service-connected right lung sarcoidosis; and
c. whether the Veteran's current asthma is at least as likely as not (a 50 percent or better probability) aggravated (permanently worsened) by his service-connected right lung sarcoidosis.

The examiner must include a complete rationale for all opinions provided, with citation to the record and medical literature, as appropriate.
 
4.  Then, readjudicate the matters on appeal.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his agent opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


